he gts
Pa) sel

za)

- AO 245B (Rev. 02/08/2019) laden in a Criminal Petty Case (Modified)

. | UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America
Vv.

Carlos Prado-Mendoza

REGISTRATION NO. 92042298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

Page 1 of 1

JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-24585

 

William R Rurgerter

 

 

 

 

 

 

 

 

‘Ol was found guilty to count(s)

 

Defendant's Attorfhey ie ff yp
Pelee iy
DEC 12. 2A49
CLE US Cis Pei ern tT
ay 7 HERN DISTRICT OF CALIFORNIA

 

DEPUTY FT

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count Number(s)

after a plea of not guilty.
Title & Section | Nature of Offense

8:1325 ILLEGAL ENTRY (Misdemeanor)

_] The defendant has been found not guilty on count(s)

]

 

C] Count(s}

dismissed on the motion of the United States,

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of}.
PATIME SERVED

DX] Assessment: $10 WAIVED [& Fine: WAIVED

C] days

 

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

(] Court recommends defendant be deported/removed with relative,

 

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Received

 

Clerk’s Office Copy:

Thursday, December 12, 2019

 

Date of Imposition of Sentence

QSL

HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

3:19-mj-24585

GC

 

 
